DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Action
Receipt of Remarks filed on 08/06/2021 is acknowledged.  Claims 1-16 are pending in the application.

Response to Election/Restrictions
Applicant's election of species of group (I), with traverse, in the reply filed on 08/06/2021 is acknowledged.
The traverse is based on the ground that there is no serious burden for the Examiner to search and examination of an entire application as filed (see Remarks: page 5-6).  Applicant’s argument has been considered and is persuasive.  Therefore, the previous election of species of Groups (1) and (2) are hereby withdrawn.

Status of Claims
Claims 1-16 are presented for examination on the merits for patentability.
Priority
The present application is a PCT/CN2017/075099 filed on 02/28/2017.


Claim Objection
Claims 1, 8 and 13 are objected to because of the following informalities:
(1)	Claim 1 recites a phrase “weight percent (wt.%)” which is suggested be amended to “wt.%” such that the expression is consistent throughout the claims.
(2)	Claim 9 recites a component “N-Methyl-2-pyrrolidone”, which is suggested be amended to “N-methyl-2-pyrrolidone”.
(3)	Claim 13 recites an anionic surfactant “sodium dodecylbenzene sulfonate” twice (see line 2 and 4) and are redundant.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over of FRISCH et al. (U.S. PG-Pub. No. 2005/0266999 A1, which is cited in the IDS filed on 08/27/2019) in view of XU et al. (U.S. Patent No. 6,992,045 B2).

Applicants Claim
Applicants claim a herbicidal mixture concentrate comprising a stable formulation, which comprises:
(a)	5 to 30 % by weight of a water-soluble herbicide as active;
(b)	1 to 20 % by weight of an alkyl polyglucoside;
(c)	5 to 40 % by weight of a phosphate ester hydrotrope or salt thereof; optionally up to 25 % by weight of an organic solvent; and
(d)	water to bring the weight % of the herbicidal mixture concentrate to 100 % by weight;
wherein the herbicidal mixture concentrate is present in a continuous clear single phase at a temperature from 0 0C to 54 0C.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1 and 8, FRISCH teaches an aqueous crop protection composition (see: [0005] & [0103]), in the form of concentrate, comprising:
(a)	5-30% by weight of a water-soluble crop protection ingredient as active, e.g. particularly glufosinate-ammonium or glyphosate salts (as type (a) active ingredient) (see: [0015]).  This reads on the water-soluble active component in claims 1 and 8;
(b)	0.1-20% by weight of alkyl polyglycosides;
(c)	1-80% by weight of an anionic surfactant, e.g. a fatty alcohol having 10-24 carbon atoms in the form of phosphates (see: [0058]);
(d)	0-20% by weight of organic solvents;
(e)	0.1-90% by weight of water (see: [0116-0118]);
wherein the aqueous solution can be a “single-phase solution” (see: [0116]).  This reads on the “herbicidal mixture concentrate is present in a continuous clear single phase” as claimed.
For claims 2-3, FRISCH teaches that the aqueous composition can include, i.e. up to 5% by weight of “water-insoluble active crop protectant ingredient, e.g. diphenyl ethers” as type (b) active ingredient (see: [0105-0107]).
For claims 4-5, FRISCH teaches that the suitable “alkyl polyglycosides” preferably can be “fatty alcohol C8-C10 glucoside which is a commercial product: Plantaren® APG 225” (see: [0085]).
It is noted that said commercial product “Plantaren® APG 225” is C8-C10 alkyl polyglucoside having an average degree of polymerization of 1.6”, as evidenced by the 
For claims 1 and 9, FRISCH teaches the suitable organic solvent includes, e.g. isopropanol, propylene glycol monomethyl ether, cyclohexanone N-methylpyrrolidone (see: [0037]; [0040]; [0042-0043]; [0052]; & [0054], line 1, 10 & 14-15).  As such, they read on the “optional organic solvent” as claimed.
	For claims 10-11, FRISCH teaches that the formulation can also comprise customary formulation assistant (h), e.g. frost protectants which can be “glycerol” or “ethylene glycol” present in an amount from 2-10% by weight (see: [0094], line 1-4; and [0126-0127]).  As such, they read on the “anti-freezer” as claimed.
	For claim 12, FRISCH teaches that the formulation, if desired, can additionally include, e.g. preferably up to 15% by weight of “anionic” surfactants, i.e. fatty alcohols having 10-24 carbon atoms in the form of sulfonates or sulfates and their alkali metal salts (see: [0093[ & [0110]).  As such, it reads on the “anionic surfactant” as claimed.
	For claims 15-16, FRISCH teaches that the formulation, if desired, can additionally include, e.g. preferably up to 15% by weight of “nonionic” surfactants (see: [0093] & [0110]), e.g. fatty alcohols having 10-24 carbon atoms with EO (ethylene oxide) and/or PO (propylene oxide) and/or BO (butylene oxide) in any order (see: [0068-0069]).  As such, it reads on the “nonionic surfactant which is an alcohol alkoxylated” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
claim 1.
However, FRISCH does not explicitly teach that the phosphate-form of fatty alcohol is a “phosphate ester” as required by the instant claim 1; and FRISCH does not list the anionic surfactant, i.e. alkyl aryl alkoxyl phosphate ester or alkyldiphenyloxide disulfonate, as those recited in the instant claims 6-7 and 13-14.  The deficiencies are taught by the reference XU et al.
XU teaches an aqueous pesticidal concentrate composition, which is storage-stable, comprising a water-soluble pesticide (e.g. glufosinate or glyphosate) dissolved in an aqueous medium, a surfactant component and a compound (i.e. a polycarboxylic acid component) suppresses oxidative burst (see: col. 9, line 11-20; col. 19, line 24 & 31; & col. 1, line 23-26).
XU teaches that the “surfactant” component comprises at least one surfactant preferably containing potassium, e.g. anionic surfactants which include “phosphate esters”, i.e. polyalkylene alkylphenol phosphate esters represented by the following formula:
 
    PNG
    media_image1.png
    87
    178
    media_image1.png
    Greyscale

wherein:
R1 = C8-C20 alkylphenyl (this reads on the “alkyl aryl” moiety of the claimed phosphate ester); 
R = an alkylene having 2 to 4 carbon atoms (this reads the “alkoxy” moiety of the claimed phosphate ester); and
R2 = hydroxyl group (OH) (see: col. 47, line 66 to col. 48, line 17; & col. 13, line 1-14; & col. 53, line 10-14).
As such, the above “polyalkylene alkylphenol phosphate esters” taught by XU reads on the “phosphate ester, which is alkyl aryl alkoxyl phosphate ester or a salt (e.g. potassium salt) thereof” as instant claims 1 and 6-7.
XU also teaches that the surfactant can include other anionic surfactant, e.g. sodium dodecylbenzene sulfonate (see: col. 48, line 27 & 33-36) or an alkyl diphenyloxide sulfonate represented by the following formula:

    PNG
    media_image2.png
    165
    242
    media_image2.png
    Greyscale

wherein: each R = 6-10 carbon atoms; n = 1 (see: col. 51, line 5-30).  As such, the above “other anionic surfactant” taught by XU read on the “anionic surfactant is sodium dodecylbenzene sulfonate” of instant claim 13, and the above “alkyl diphenyloxide sulfonate of the formula having two sulfonate groups” taught by XU reads on the “alkyldiphenyloxide disulfonate” of instant claim 14.
XU teaches that it is desirable to provide a storage stable composition containing the above surfactants does not exhibit phase separation on exposure to temperatures up 

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of FRISCH with XU and to arrive at the instantly claimed herbicidal mixture concentrate because FRISCH teaches that it is desirable to add activity-boosting surfactants (e.g. alkyl polyglycosides and anionic fatty alcohols of phosphates) and other formulation assisting agents (i.e. frost protectants such as: glycerol or ethylene glycol) to prepare formulations containing high concentration of water-soluble crop protectants (e.g. glufosinate-ammonium or glyphosate salts) as to those ingredients can help to improve biological activity in the application and, thus, are useful for controlling undesirable plants, and the other reference XU also teaches that phosphate-ester surfactants (e.g. polyalkylene alkylphenol phosphate esters) and anionic alkyl diphenyloxide disulfonate surfactants are agronomically useful surfactants and can be added into the formulations containing water-soluble pesticides (e.g. glufosinate or glyphosate) to provide a storage stable formulation that do not exhibit phase separation on exposure to temperatures up to about 50°C, and at the same time have reduced aquatic toxicity without reducing its performance which are effective on one or more important weed species.
Therefore, the advantages and desirable benefits obtained by combining those agronomical surfactants, such as those taught by FRISCH and XU set forth above, with 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  



/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616